655 S.E.2d 713 (2007)
RICHARDSON
v.
BANK OF AMERICA.
No. 240PA07.
Supreme Court of North Carolina.
November 14, 2007.
Amy Pritchard Williams, Charlotte, Walter E. Dellinger, III, Washington, DC, McGlinchey Stafford, Anthony J. Rollo, Daniel T. Plunkett, New Orleans, LA, for NationsCredit Financial.
John Alan Jones, G. Christopher Olson, Raleigh, for Richardson, et al.
Burley B. Mitchell, Jr., Jack L. Cozort, Raleigh, Eileen R. Youens, for N.C. Chamber.
Reed Johnston, Jr., for Consumer Credit Industry Assoc.
Charlene McNulty, for NC Justice Center.
J. Jerome Hartzell, for NCATL.
Stephanie M. Ceccato, for Legal Services of S.Piedmont.
William J. Whalen, for Pisgah Legal Services.
Mallam J. Maynard, for Financial Law Center.
Christopher Browning, Jr., Solicitor General, Philip A. Lehman, M. Lynne Weaver, Assistant Attorney Generals, L. McNeil Chestnut, Special Deputy Attorney General and Counsel to the Commissioner of Banks, Gary E. Govert, Special Deputy Attorney General, for the State.
The following order has been entered on the motion filed on the 9th day of November 2007 by Defendant for Extension of Time to Respond to Amici Curiae Brief:
"Motion Allowed. Defendant (NationsCredit) shall have up to and including the 28th day of November 2007 to file and serve his/her response to Amici Curiae Brief with this Court. By order of the Court in conference this the 14th day of November 2007."